Citation Nr: 0317693	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  97-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability. 

2.  Entitlement to service connection for back disability. 

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), effective from 
August 6, 1996, through May 14, 2000.  

4.  Entitlement to a rating in excess of 70 percent for PTSD, 
effective May 15, 2000.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1961 to April 1966.  

This case was previously before the Board of Veterans' 
Appeals (Board) on two occasions, the last time in August 
2001.  

Following the additional development, the RO increased the 
veteran's rating for PTSD from 50 percent to 70 percent 
disabling, effective May 15, 2000.  It also granted the 
veteran a total rating due to unemployability caused by 
service-connected disabilities.  38 C.F.R. § 4.16 (2002).  
The RO, however, confirmed and continued the denial of 
entitlement to service connection for left shoulder 
disability and for back disability.  Thereafter, the case was 
returned to the Board for further appellate action.

In August 2001, the Board noted that the veteran had claimed 
entitlement to service connection for alcoholism, secondary 
to his service-connected PTSD.  38 C.F.R. § 3.310(a) (2002).  
The Board found that the issue of secondary alcoholism was 
inextricably intertwined with the claim for an increased 
rating for PTSD.  Therefore, that issue had to be decided 
prior to consideration of the increased rating claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In April 2002, the veteran's representative withdrew the 
veteran's claim of service connection for alcoholism, 
secondary to his service-connected PTSD.  Accordingly, the 
Board no longer has jurisdiction over that issue, and it will 
not be considered below.  38 U.S.C.A. §  7104(a) (West 1991 
and Supp. 2002); 38 C.F.R. § 20.101 (2002).  
At the time of the Board's last remand, two additional issues 
had been certified for appeal:  Entitlement to an effective 
date earlier than May 23, 1991, for a permanent and total 
disability rating for pension purposes and entitlement to 
special monthly pension based on the need for regular aid and 
attendance or housebound status.  In a statement, received in 
September 2001, the veteran's representative withdrew those 
issues from the appeal.  38 C.F.R. § 20.204(c) (2002).  
Consequently, the Board has no jurisdiction over those issues 
and neither will be considered below.  38 U.S.C.A. §  
7104(a); 38 C.F.R. § 20.101.


FINDINGS OF FACT

1.  Left shoulder disability was first manifested many years 
after service, and there is no competent evidence that it is 
in any way related thereto. 

2.  Chronic back disability was first manifested many years 
after service, and there is no competent evidence that it is 
in any way related thereto.

3.  Prior to September 8, 1999, the veteran's PTSD, 
manifested primarily by anxiousness, nervousness, sleep 
difficulty, impaired concentration, and poor insight and 
judgment, was productive of no more than considerable social 
and industrial impairment.

4.  Since September 8, 1999, the veteran's service-connected 
PTSD has precluded him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Left shoulder disability is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

2.  Back disability is not the result of disease or injury 
incurred in or aggravated by service, nor may arthritis of 
the lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.307, 3.309 (2002).

3.  Prior to September 8, 1999, the criteria for a rating in 
excess of a 50 percent schedular evaluation for the veteran's 
service-connected PTSD were not met.  38 U.S.C.A. §§  1155, 
5102, 5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (codified as 
38 C.F.R. § 4.132, DC 9411, prior to November 7, 1996) 
(2002).

4.  Effective September 8, 1999, the criteria for a 100 
percent schedular evaluation for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§  1155, 5102, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, DC 9411 (codified as 38 C.F.R. § 4.132, DC 9411, 
prior to November 7, 1996) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  That change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, Pub. L. 
No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-2100 
(2000).  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  

By virtue of information sent to the veteran in the Board's 
remand of August 2001; the Statements of the Case (SOC's); 
the Supplemental Statements of the Case (SSOC's); and a 
letter from the RO in April 2002, the veteran and his 
representative were notified of evidence necessary to 
substantiate the claims of entitlement to service connection 
for left shoulder disability; entitlement to service 
connection for back disability; and entitlement to an 
increased rating for PTSD.  Indeed, the SSOC issued in April 
2003 sets forth the provisions of 38 C.F.R. § 3.159.  Those 
provisions informed the veteran of what evidence and 
information VA would obtain for him, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The RO has made numerous attempts to obtain relevant records 
adequately identified by the veteran.  For example, in 
October 1997 and April 2002, it requested evidence from the 
veteran.  In October 1997, the RO requested evidence from the 
Navy Judge Advocate General and from the Navy Criminal 
Investigation Service.  In January 2002, April 2002, May 
2002, June 2002, the RO requested evidence from the National 
Personnel Records Center.  In July 2002, the RO requested 
evidence from United States Marine Corps and from Beaufort 
Naval Hospital.

Relevant evidence obtained in association with the appeal 
consists of the following:  the veteran's service medical 
records; the veteran's service personnel records; records 
from the House of Good Samaritan, reflecting the veteran's 
treatment in August 1985 and April 1991; X-rays from a 
private health care provider, taken in July 1987; records 
from Canton - Pottsdam Hospital, reflecting the veteran's 
treatment in April and August 1988; records from the Black 
River Medical Center, reflecting the veteran's treatment from 
April to December 1988 and in July and August 1991; X-rays 
from Mercy Hospital of Watertown, taken in November 1988; 
records from Jefferson County Department of Social Services, 
dated in January 1989; records from Tri-County Counseling, 
reflecting the veteran's treatment in January 1989 and March 
1995; a decision from a Social Security Administration 
administrative law judge, issued in February 1989; reports of 
examinations performed by the VA in May 1989 (general 
medical, orthopedic, neurologic), December 1991 (orthopedic), 
February 1992 (general medical), March 1993 (housebound/aid 
and attendance), November 1997 (psychiatric), September 1999 
(psychiatric), and March 2003 (psychiatric); a record from 
North Country Orthopedic Group reflecting the veteran's 
treatment in September 1991; X-rays taken by a private health 
care provider in October 1992; a VA initial psychiatric 
assessment, dated in March 1993; records from Samaritan 
Medical Center, reflecting hospitalization from October to 
November 1995 and outpatient treatment from January 1996 to 
March 1998; a VA physician's statement, dated in April 1996; 
lay statements from former fellow servicemen, family members, 
and friends, dated from March 1995 to July 1998; records from 
Genesis Health Care reflecting treatment in April 1998; and 
VA medical records reflecting treatment from May 2000 through 
February 2003, including periods of hospitalization in May 
2000, from December 2000 to January 2001, from May 2001 to 
June 2001, from September 2001 to October 2001, and in August 
2002.  

Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support any of the issues on appeal:  Entitlement to service 
connection left shoulder disability; entitlement to service 
connection for neck disability; and entitlement to an 
increase rating for PTSD.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Evidence

During the veteran's September 1961 service entrance 
examination, he responded in the negative, when asked if he 
then had, or had ever had, a painful or trick shoulder or 
elbow.  It was noted that he had kyphosis of the spine which 
was not considered disqualifying.  His upper extremities were 
found to be normal.  On reexamination, no clinical defects 
were reported.

The veteran's service medical records show that in June 1963 
he sustained a strain of the thoracic and lumbar spines. 

The report of the veteran's January 1966 service separation 
examination shows that his spine and upper extremities were 
clinically normal.  

The veteran's service personnel records show that in March 
1966 he was tried by special court-martial and found guilty 
of the following charges:  Wrongful appropriation of a three-
quarter ton pickup truck and, through neglect, damaging the 
vehicle by leaving the road and rolling it over.  

In August 1985, the veteran was hospitalized at the House of 
the Good Samaritan, primarily for cellulitis of the right leg 
and alcoholism.  It was noted that on the day of the 
admission he had had a seizure and had dislocated his left 
shoulder during that seizure.  

In April 1988, the veteran was hospitalized at the Canton-
Pottsdam Hospital for multiple disabilities, including 
chronic dislocations of the left shoulder.  At that time, it 
was also noted that the veteran had midthoracic vertebral 
compression fracture with some degenerative changes.

Records from Black River Medical Center show that in April 
1988 the veteran was awaiting medical clearance for surgery 
on his left shoulder, due to recurrent dislocation.  In 
November 1988 it was noted that he had musculoskeletal back 
pain.  X-rays revealed disc space narrowing at L4 - L5 and at 
L5 - S1.  Anterior osteophytes were seen at L5 - S1.  
Degenerative spurring was noted at T11 and T12.  The various 
impressions included degenerative arthritis of the lumbar 
spine and degenerative disc disease.  

In his original application for VA compensation (VA Form 21-
526), received in December 1988, the veteran reported that 
his left shoulder problem had begun in 1985. 

In January 1989, a statement from Tri-County Counseling 
Associates revealed that the veteran had been treated for 
PTSD since October 1989.  The examiner stated that the 
majority of the veteran's problems, including his shoulder 
problems, were due to his time in service.  

In January 1989, the Jefferson County Department of Social 
Services reported that the veteran was incapacitated by 
recurrent anterior dislocation of the left shoulder.

Private X-rays of the left shoulder, taken in January 1989, 
revealed Hill-Sach's deformity and an old Bankard's fracture.  
Those findings were reportedly suggestive of chronic anterior 
dislocation of the shoulder.

In February 1989, an administrative law judge with the Social 
Security Administration found that the veteran was disabled 
due to multiple disabilities, including recurrent dislocation 
of the left shoulder.  It was noted that he had dislocated 
the shoulder when he fell during a seizure episode.  
Chest X-rays, taken for a private practitioner in April 1989, 
revealed a compression deformity at T9 and occasional 
vertebral osteophytes inferiorly in the thoracic spine.

During a May 1989 VA general medical examination, the veteran 
reported that during one period of detoxification, he had 
experienced a seizure in which he had dislocated his left 
shoulder.  It was noted that he had not worked during the 
previous four years due to recurrent dislocation of the 
shoulder.  

During a May 1989 VA neurological examination, it was noted 
that the veteran had a history of seizures, probably related 
to alcohol intake.  It was also noted that he had a frozen 
left shoulder which was more orthopedic in nature than 
neurological. 

During a May 1989 VA orthopedic examination, the veteran 
reported that he had suffered a dislocation of the left 
shoulder in 1985 and that he had continued to have marked 
pain and difficulty in moving his shoulder.  It was noted 
that he had injured his left shoulder during a seizure in 
1985.  The veteran also reported a 1 1/2-year history of 
recurring pain and stiffness in his low back area.  It was 
noted that he had had no particular medical examination or 
treatment for that problem.  

Following the VA orthopedic examination, the diagnoses were 
recurring low back pain and post-traumatic, chronic, 
capsulitis of the left shoulder with marked pain and 
limitation of the shoulder, and ulnar sensory neuropathy.  
Subsequent X-rays revealed mild degenerative changes at T11 
and T12 and partial subluxation of the glenohumeral joint of 
the left shoulder with a large Hill-Sach's deformity.

In April 1991, the veteran was treated at the House of the 
Good Samaritan for complaints of chest pain.  Chest X-rays 
revealed a compression fracture from T7 to T12 which was not 
acute. 

In July 1991, M. M. A., M.D., reported that since April 1988 
the veteran had been followed at the Black River Medical 
Center for multiple diagnoses, including degenerative 
osteoarthritis and degenerative disc disease of the 
lumbosacral spine and recurrent dislocation of the left 
shoulder.  

In a statement from North Country Orthopedic Group, dated in 
September 1991, it was noted that the veteran should not work 
until further notice due to recurrent subluxation and 
tendinitis of the left shoulder.

In December 1991, the veteran again underwent a VA orthopedic 
examination.  It was noted that he had suffered his first 
left shoulder dislocation in 1985 and that since then he had 
had at least five recurrent dislocations requiring medical 
assistance for reduction.  It was also noted that since 1985 
or 1986 he had had increasing disabling low back pain due to 
arthritis.  Following the examination, the diagnoses were 
post-traumatic recurrent dislocations to the left shoulder 
with atrophy of disuse and painful limited motion, and 
degenerative arthritis of the lumbosacral spine with painful 
limited motion.  Subsequent X-rays of the left shoulder 
revealed a large Hill-Sach's type deformity of the posterior 
aspect of the left humeral head.  There was a rather large 
osteophyte formation from the medial portion of the humeral 
head and the inferior glenoid.  X-rays of the lumbosacral 
spine revealed degenerative changes at L4 - L5 and L5 - S1, 
manifest as mild disc space narrowing and anterior osteophyte 
formation.

During a VA general medical examination in February 1992, it 
was noted that the veteran had a history of left shoulder 
dislocation with restricted movement and capsulitis, as well 
as a history of mild degenerative arthritis of the spine.  It 
was noted that there had been no change with respect to his 
left shoulder in two years and that he had no complaints 
referable to his spine.

X-rays of the veteran's lumbosacral spine, taken for the 
Black River Medical Center, in October 1992, revealed disc 
space narrowing at L5 - S1.

In a March 1993 VA examination for housebound status or need 
for regular aid and attendance, it was noted that the veteran 
had degenerative joint disease and degenerative 
osteoarthritis of the lumbar spine, and recurrent dislocation 
of the left shoulder.

In March 1995, August 1996, October 1997, and May 1998, the 
veteran's family, ex-wife, longtime friend, and a former 
fellow servicemen reported that the veteran's back problems 
and shoulder injury were the result of a truck accident in 
service and that following service, the veteran's shoulder 
and back continued to bother him.  

Records from Samaritan Family Health Center show that in 
September 1996, the veteran complained of a one-week history 
of pain in his dorsal spine.  The assessment was back pain of 
questionable etiology.

In April 1997, the veteran underwent a psychiatric 
examination for the Department of Social Services.  His 
grooming was fair, and his clothes were generally clean.  His 
speech was easy to understand, and his thinking was well 
organized with appropriate contact.  His affect was flat, and 
it was noted that there was very little happiness in his 
life.  He was frustrated with severe physical pain and often 
became very anxious and worried.  He reportedly had little to 
look forward to.  He noted flashbacks in which he was 
sexually violated by a fellow male soldier.  During testing, 
the veteran's testing and concentration were good, but the 
examiner doubted that the veteran could maintain such 
attention and concentration for more than an hour.  He was 
oriented in all areas, and his insight and judgment were 
fair. 

On further examination, it was noted that the veteran lived 
alone and that his activities of daily living included visits 
to his family.  He reportedly had few other activities and no 
particular interests or hobbies.  It was noted that he could 
maintain his residence and that his daughter helped with the 
cooking and driving.  Reportedly, he could drive a car.  It 
was noted that he spent most of his time watching television 
and that he had not dated in over two years.  Reportedly, he 
had briefly held a job in 1986 but that his last job had been 
in 1979.  He believed that his concentration and pain level 
would make it difficult for him to work.  No suicidal 
features were present.
During a VA social survey in November 1997, the veteran was 
very soft-spoken in his responses and seemed quite anxious 
and nervous throughout the interview.  Generally, however, he 
was pleasant and cooperative and, overall, was neat and 
clean.  It was noted that he had been separated since 1978 
due to his heavy drinking and an abusive relationship.  He 
claimed that he had been unemployed since 1980 due to a 
variety of health problems, including back difficulty, heart 
problems, emphysema and PTSD.  He had reportedly received 
counseling for alcoholism through the 1980's but denied 
drinking since 1989.  He stated that he had injured his back, 
shoulder and neck in service in a July 1965 truck accident.  
He reported that he was a loner and that he stayed at home 
most of the time.  He also reported difficulty sleeping, a 
depressed mood, and fearfulness.  It was noted that he had 
constant back pain and claimed to need a cane in order to 
walk.  He reported occasional suicidal ideation, bad dreams, 
a terrible memory, an urge to resume drinking, and the lack 
of a relationship with a woman.  

During a VA psychiatric examination in November 1997, the 
veteran's claims file was reviewed.  He attributed all of his 
problems to being sexually molested in the service by a 
fellow serviceman and to a motor vehicle accident in which he 
had been involved.  He reported difficulty sleeping; 
inability to concentrate; a fear of driving; and feelings of 
loneliness.  It was noted that in service the veteran had 
been diagnosed as having a passive-aggressive personality 
disorder.  The examiner stated that during the VA examination 
there were no signs of such a disorder.

During the mental status examination, the veteran's demeanor 
and behavior were reportedly appropriate.  He was, however, 
disheveled and his affect was depressed.  There was no 
evidence of hallucinations or delusions.  His insight and 
judgment were poor.  He was reportedly taking medication and 
was considered competent to handle VA funds.  Psychological 
testing was consistent with PTSD.  The veteran reported that 
he was easily awakened by noise and that he was afraid of 
losing his mind.  He stated that he did not feel that his 
life was worthwhile and that at times he had to injure 
himself or someone else.  He believed that he was a condemned 
person and that most of the time wished he was dead.  He has 
reportedly had peculiar and strange experiences and it was 
noted that peculiar odors came to him at times.  The relevant 
diagnosis was PTSD, and the examiner assigned the veteran a 
GAF of 55.  (GAF stands for global assessment of functioning 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV) reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 240, 242 (1995).  
A GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

In a December 1997 statement from Samaritan Family Health 
Center, it was noted that the veteran was under care for mid 
and low back pain.  The onset of those symptoms was 
reportedly related to heavy lifting in service, as well as a 
truck accident in service.  

In March 1998, the veteran's brother reported that he visited 
the veteran once or twice a month for short periods of time 
but that the veteran was now distant from everyone, including 
his children.  That month, the veteran's daughter reported 
that over the years he had had difficulty with work and 
relationships and that she and her siblings tended to stay 
away from the veteran.  She noted that he became easily upset 
and could refuse to have any kind of conversation with his 
children.  She reported that he never visited or did any kind 
of socializing and that he secluded himself in his home.  She 
indicated that the veteran had been fired from the last job 
she could remember and that he had always been late and never 
followed orders.  She also reported that he had difficulty in 
many cognitive areas, including judgment, thinking, and 
reasoning.  She noted that he lacked motivation when it came 
to maintaining his appearance and that he might not shower or 
comb his hair or change his clothes for weeks.  He would 
reportedly rather mope around the house all day and not 
bother with anything or anyone.  

In April 1998, the veteran was treated at Genesis Health Care 
of New York for a two-week history of neck discomfort, 
primarily on the right side.  X-rays of the veteran's 
cervical spine revealed slightly increased marginal bony 
sclerosis in the posterior facet joints from C3 through C7, 
which was suggestive of mild facet arthritis.  There was 
slight disc space narrowing at C5 - C7, suggestive of mild 
degenerative disc disease.  There were small marginal 
osteophytes at the costovertebral joint of T1 on both sides, 
suggestive of arthritis.  Following the examination, the 
assessment was degenerative joint disease of the neck.  Chest 
X-rays, performed at Genesis Health Care of New York in 
August 1998, revealed old degenerative changes of the 
thoracic spine. 

On September 8, 1999, the veteran underwent a VA psychiatric 
examination.  At that time, he reported pain in his back and 
shoulders.  It was noted that he had not worked in 20 years 
due to problems with alcoholism.  He reportedly lived alone 
and had been separated from his common-law wife of 22 years.  
It was noted that he had four children and that he was 
estranged from two of his daughters.  He was assisted by one 
daughter with most of his activities of daily living.  He 
reported that he was usually unable to bathe himself or to 
even shave.  

The veteran reported that his primary problem was serious 
alcohol dependence, which he attributed to anxiety associated 
with two incidents in service.  It was noted that due to his 
distrust of the system the veteran had not attended any 
mental health counseling.  He had reportedly been prescribed 
psychotropic medication by his primary care physician.  On 
mental status examination, the veteran was an unkempt looking 
man who showed no visible signs of tension.  His speech was 
clear and well organized with no unusual or bizarre thought 
content.  His affect was somewhat irritable.  He described 
his mood primarily as being depressed with anhedonia, 
hopelessness, apathy, low energy and motivation, and minimal 
appetite.  Even with medication, his sleep was reportedly 
disrupted by nightmares of "speeding trucks."  He had 
suicidal ideation with thoughts of taking an overdose but no 
current intent to do so.  He reported anxiety in the form of 
compulsions of ritualistic counting.  He had fears of 
wrecking his car.  He was uncomfortable with others and 
avoided crowds.  He was distrustful and believed that he was 
incapable of feeling loved.  He was bothered by persistent 
thoughts of his sexual assault but did not report any 
flashbacks.  He reported a history of aggressive behavior 
with his former wife but denied such behavior currently.  His 
insight was fair and his judgment appeared to be impaired.  
He did not appear capable of handling funds at the time of 
the examination.  The diagnoses on Axis I were alcohol 
dependence, dysthymic disorder, anxiety disorder, not 
otherwise specified, obsessive-compulsive disorder, and rule 
out PTSD.  The examiner assigned the veteran a GAF of 40.

In May 2000, the veteran was hospitalized by the VA, 
primarily for an exacerbation of PTSD with psychotic features 
and associated depression.  He complained of depressive 
symptoms, which included decreased sleep; diminished interest 
in day-to-day activities; increased feelings of guilt; 
decreased energy; decreased concentration; decreased 
appetite; and some psychomotor retardation.  He denied 
suicidal ideation, intent, or plan.  He also reported 
increased PTSD symptoms with respect to flashbacks, 
misperception of cues and recurrent recollections of events.  
He had a constricted range of affect, and recurring 
distressing dreams of the event.  The veteran reportedly had 
to exert significant effort to avoid places and people that 
arouse recollection of the trauma.  He felt detached from 
others and had a sense of a foreshortened future.  He was 
very hypervigilant and was concerned that when he slept at 
night people might be trying to break into his home to 
sexually assault him.  

During the mental status examination on admission, the 
veteran was somewhat disheveled and unkempt, but otherwise 
cooperative and in no acute distress.  His affect was 
constricted, and his mood was sometimes "low."  His thought 
processes were within normal limits and his thought content 
was negative for suicidal ideation.  No homicidal or paranoid 
ideation was present, and neither were overt delusions or 
hallucinations.  The veteran was oriented to time, place and 
person.

During his course in the hospital, the veteran seemed to 
integrate well, although he occasionally kept to himself.  At 
another time, he gave a history that he had been considering 
suicide and that he had been hearing voices speaking to him; 
however, after taking prescribed mediation, he felt that the 
voices were no longer talking to him and that he had much 
less in the way of anxiety.  The veteran's mood improved, and 
he continued to sleep better.  He was sent on passes with his 
family and did very well.  He became pleasant, and his affect 
became appropriate.  He denied auditory or visual 
hallucinations and by the end of May was ready for discharge.  
There were no activity limitations or restrictions.  On the 
hospital summary sheet, it was noted that the veteran's 
current GAF was 45 and that his discharge GAF was 55.  
Clinical records associated with his May 2000 hospitalization 
generally show a GAF of 45; however, on one occasion, there 
was a GAF of 30.

In May 2000, the veteran received VA psychiatric outpatient 
treatment.  The relevant diagnosis was PTSD in moderate 
exacerbation, along with mild depression.  The GAF was 
approximately 45. 

In a September 2000 statement from a VA community based 
outpatient clinic, it was noted that the veteran had been 
receiving individual counseling for mental health services 
since March 2000.  The various Axis I diagnoses were PTSD; 
generalized anxiety; and alcohol dependence in sustained 
remission.  The GAF was reportedly 55.  The VA counselor 
stated that the severity of the veteran's PTSD symptoms had 
clearly significantly affected the quality of his life and 
was most likely responsible for his symptoms of depression.

From December 2000 to January 2001, the veteran was 
hospitalized by the VA for PTSD; major depressive disorder, 
recurrent; and alcohol dependence, now abstinent.  He had 
reportedly been suffering from recurrent PTSD with flashbacks 
and nightmares with intense fear of darkness.  He noted that 
whenever he was in the dark, he had recurrent thoughts of 
what happened to him.  He had become intently suspicious of 
people and paranoid of strangers.  Such feelings had resulted 
in social isolation.  Just before he was admitted to the 
hospital, he reported severe symptoms of depression, such as 
expression of guilt that he was a bad husband and father.  He 
was lethargic and had no motivation.  His appetite was poor, 
and his level of activity was retarded.  He also expressed 
suicidal ideation on admission.  He denied any abuse of 
alcohol or illicit drugs during this last relapse.  His PTSD 
symptoms became more pronounced.  He became more 
hypervigilant, more suspicious, and very intolerant of noise.  
Also, his phobia for darkness had become more intense.  On 
admission, he was assigned a GAF of 35.

On further examination, it was noted that the veteran had 
been separated since 1978 but that during the previous two 
years he and his ex-wife had been seeing each other more 
frequently.  He was reportedly isolated socially and had 
almost no friends and did not go out.  His appearance and 
behavior revealed a gentleman who was wearing a long beard 
and appeared a bit untidy.  He was, however, appropriately 
dressed.  He had poor eye contact, and his speech was slow in 
flow and in volume.  Subjectively, he expressed being very 
depressed.  Objectively, he looked depressed, and his 
behavior revealed psychomotor retardation.  He expressed 
suspiciousness and hopelessness.  He said he sometimes felt 
suicidal but denied any plan or intent.  He denied any form 
of hallucinations.  His attention and concentration span were 
normal, and he was oriented to time, place, and person.  His 
short term and long term memory were also normal.  The 
veteran was prescribed psychotropic mediation and was given 
counseling and social therapy.  He responded gradually to 
that treatment, and his mental state improved.  Gradually, 
his suicidal ideations were resolved; and by the time he was 
discharged he was no longer feeling suicidal at all.  Various 
symptoms of PTSD, such as hypervigilance, nightmares, and 
suspiciousness had subsided.  Symptoms of depression, such as 
ideas of guilt, lethargy, poor appetite, and a lack of 
ability to enjoy himself had also subsided.  By the time of 
his discharge, he was more motivated, and he had no 
limitations on his activities.  He was considered mentally 
stable without suicidal or homicidal ideation.  At discharge, 
a mental status examination revealed that he was fairly well 
groomed and appropriately dressed.  His eye contact was good, 
and his speech was normal in volume, flow, and form.  His 
mood was normal subjectively and objectively.  He expressed 
far fewer thoughts of suspiciousness and denied any suicidal 
or homicidal thoughts.  He denied any form of hallucinations.  
His attention and concentration were reportedly normal, and 
he was oriented to time, place, and person.  His short and 
long term memories were also normal.  At the time of his 
discharge, the diagnoses were PTSD; major depressive 
disorder, recurrent; and alcohol dependence, now abstinent.  
On discharge, he was assigned a GAF of 65.
VA outpatient records show that from April 2001 to February 
2003, the veteran continued to receive treatment for PTSD.  
In May 2001, he was assigned a GAF of 40.  In February 2001, 
he was assigned a GAF of 43.  In November 2001, he was 
assigned a GAF of 38.  In January 2002, he was assigned a GAF 
of 37.  In August 2002, he was assigned a GAF of 73.  In 
January 2003, he was assigned a GAF of 40. 

From May 2001 to June 2001, the veteran was hospitalized by 
the VA for PTSD and a major depressive disorder with 
psychotic features.  He reported that his nightmares had been 
getting worse and that he had considered suicide.  He also 
complained of some paranoid thoughts of people breaking into 
his house and reported that he was hearing voices telling him 
he was no good.  

On admission, the veteran was noted to be alert and well 
oriented.  His affect was appropriate and showed a broad 
range, and his speech was coherent and of normal rate and 
volume.  He admitted to recurrent nightmares about his sexual 
assault.  He also stated that he had auditory hallucinations 
telling him that he was no good, but stated that the voices 
were getting far fewer.  Finally, he said that the voices did 
not bother him that much.  He vehemently denied any suicidal 
or homicidal ideation.  

Soon after his admission, the veteran improved.  He 
participated in all ward activities; and at no time did he 
exhibit any signs or symptoms of florid psychosis.  He used 
his off ward and off ground passes well and without any 
incidents.  His request for discharge was granted.  At the 
time of his discharge, the veteran was alert and well 
oriented.  His speech was of normal rate and volume and was 
coherent.  He denied any auditory or visual hallucinations.  
When questioned about his nightmares, he stated that he got 
them occasionally.  His affect was appropriate.  When 
questioned about his mood, he stated that it was better.  He 
continued to vehemently deny any suicidal or homicidal 
ideation.  At the time of his discharge, it was noted that on 
admission he had had a GAF of 40 but at the time of his 
discharge his GAF was 55. 

In September 2001, the veteran presented to the VA hospital 
complaining that he could not stand his life.  He reported 
increasing depression and thoughts of suicide.  He stated 
that his appetite was fine but that he was not sleeping well.  
His mood had been very poor, and he had reportedly thought 
frequently of suicide.  He was also concerned about symptoms 
of depression.  He denied that he had been drinking alcohol 
or taking drugs aside from those prescribed for him.  He 
continued to report symptoms of PTSD with disturbed sleep, 
nightmares, and daytime flashbacks.  They were reportedly 
accompanied by shortness of breath and palpitations.  

On admission, a mental status evaluation revealed that the 
veteran was clothed appropriately to the occasion.  He was 
well groomed, and his hygiene was satisfactory.  Eye contact 
was made and sustained, and he was friendly and cooperative.  
He demonstrated no psychomotor abnormalities.  His speech was 
spontaneous, and his rate, rhythm, and volume were within 
normal limits.  He described his mood as OK, and his affect 
was euthymic, full range, and not labile.  His mood was 
congruent to thought, and his thought processes were coherent 
and logical.  He had no delusions or suicidal or homicidal 
ideation.  He denied any flashbacks and demonstrated no 
hallucinations.  He was alert and oriented to time, place and 
person.  His attention and concentration were intact, as was 
his memory and abstract thinking.  His insight and judgment 
seemed fair.  

Following his admission to the hospital, the veteran started 
showing improvement in his symptoms after the 2nd or 3rd day.  
His mood improved, and he started sleeping well.  He was not 
having hallucinations or flashbacks, and he took an active 
part in various groups.  At the time of his discharge, his 
Axis I diagnoses were PTSD and major depressive disorder with 
psychotic features.  His GAF at the time of his discharge was 
55; at the time of his admission, it had been 40.

In August 2002, the veteran was hospitalized for a one-month 
history of increasing depressive symptoms, angry outbursts, 
and flashbacks related to PTSD.  The major stressor seemed to 
have been a series of arguments with his daughter over angry 
outbursts to her family members.  Such outbursts had 
reportedly caused a deterioration in their relationship.  He 
stated that that had been very stressful, since that was the 
only daughter he was close to.  He also noted that the 
previous week he had declared bankruptcy which had caused a 
further progression of his depressive symptoms, as well as 
ruminations of not wanting to live anymore.  Despite such 
ruminations, he denied any suicidal intent or plan.  He 
denied the use of any alcohol or illicit drugs and maintained 
that he was compliant with his medication.

Shortly after his admission to the hospital, the veteran said 
that he felt much better being in a supportive environment 
and being away from his situation.  He appeared much calmer 
within a couple of days and it was decided to give him a 
weekend pass.  As he got closer to taking the pass, he 
noticed that his anxiety had gone up and he started feeling 
more and more symptoms of anger and irritability toward his 
daughter.  Later, the veteran felt that he had gotten the 
maximum benefit from his hospitalization and requested a 
discharge.  He was not suicidal or homicidal, and he was 
future oriented.  He was more hopeful that his relationship 
would work out and he had less distress about filing for 
bankruptcy.  The discharge diagnoses on Axis I were PTSD; 
major depressive disorder; and alcohol dependence in full 
sustained remission.  The assigned GAF was 73.

In March 2003, the veteran underwent a VA psychiatric 
examination.  A specific referral question was to assess 
whether or not the veteran had any capacity for gainful 
employment.  His medical record was reviewed.  The veteran 
reported ongoing PTSD symptoms of marked severity.  Such 
symptoms included nightmares, flashbacks, intrusive 
recollections, marked social anxiety, social isolation, 
hypervigilance, poor concentration, anger and irritability, 
sleep problems, and significant difficulty in deriving 
pleasure from daily activities.  He also reported symptoms of 
depression.  The veteran opined that due to his symptoms he 
could not work.  

On mental status examination, the veteran's attire was 
unkempt, disheveled, and somewhat soiled.  His hygiene and 
grooming were rather poor, which, in view of the record, was 
a rather typical presentation.  He had a long, unkempt beard 
and poor dentition.  He was cooperative with the examination 
and answered all questions appropriately.  He made good eye 
contact, and his sensorium was intact.  His speech was 
lacking in spontaneity and was somewhat underproductive; 
otherwise, it was relevant and coherent, and his thought 
processes were rational and goal-directed.  There was no 
evidence of hallucinations or delusions and no evidence of 
specific obsessions, compulsions, phobias or ritualistic 
behaviors.  The veteran was oriented to time, place, and 
person; however, he could not complete simple short term 
memory and concentration tasks.  To some extent, those 
deficiencies were thought to be due to PTSD-related stress.  
It was also noted that he could have some problems with an 
alcohol amnestic syndrome due to heavy alcohol abuse in the 
past.  His intellectual skills were estimated to be in the 
low average range, and his mood was markedly distressed and 
anxious.  He was very shaky during the examination and had 
difficulty relaxing.  His affect was constricted to the point 
of being overcontrolled.  Clearly, he was attempting to 
maintain control of his feelings, so he could complete the 
examination without having a distress or panic episode.  He 
was able to do so.

Following the examination the examiner stated that there was 
evidence of chronic and markedly severe PTSD that was 
complicated by chronic and recurrent major depression.  The 
examiner opined that the major depressive symptoms stemmed 
from and were secondary to the PTSD symptoms.  The veteran 
reportedly presented a full range of severe PTSD symptoms, 
including recurrent nightmares, flashbacks, and intrusive 
recollections.  He reported that most of his reexperienced 
trauma involved with the sexual assault; although he stated 
that he also had dreams about the motor vehicle accident.  
When the veteran was exposed to any stimuli that reminded him 
of being in the military, he was quite distressed.  
Consequently, he made significant efforts to avoid such 
exposure.  This, in turn, resulted in a severe degree of 
social isolation.  The veteran was quite fearful of any 
crowded situation and avoided socializing.  He had little in 
the way of a social support system, other than his daughter.  
He had marked difficulty in deriving pleasure from daily 
activities and presented pervasive feelings of detachment and 
estrangement from others.  His ability to make emotional 
contact with others presented a significantly limited, 
markedly restricted range of affect and seemed to be a 
chronic aspect of his presentation.  A sense of foreboding 
and doom about his future were noted, and he was quite 
negative.  On further examination, it was noted that the 
veteran had ongoing, severe sleep disturbance and poor 
concentration.  Hypervigilance was noted, and he seemed quite 
fearful and apprehensive, and tended to frequently look 
around as if he were in some danger.  He reported occasional 
exaggerated startle response to loud noises.  He also 
reported a history of problems with anger and impulse 
control.  He stated that he had not had many problems lately 
with respect to anger, due primarily to the fact that he had 
little in the way of social contact that would incite it.  He 
denied any suicidal or homicidal plans or ideation, and the 
examiner did not believe that the examiner present an 
imminent suicide risk.  

On further examination, it was noted that the veteran's 
impulse control was tenuously intact.  He presented with 
symptoms of depression, including dysphoria, low self-esteem, 
and pervasive feelings of apathy, resignation and 
hopelessness.  His depression also exacerbated his PTSD-
related sleep problems and social isolation.  It was noted 
that his history of alcohol abuse had been in remission since 
1989.  No psychotic symptoms were noted, and there were no 
manic symptoms in his history.  There was also no evidence of 
underlying antisocial tendencies.

The examiner concluded that due to the veteran's service-
connected PTSD and associated major depressive symptoms, he 
was not capable of maintaining himself at any level of 
competitive employment.  Therefore, he opined that the 
veteran was unemployable for even the simplest level of 
competitive job.  The veteran's overall insight and judgment 
in regard to his PTSD were deemed good.  He maintained 
compliance with his treatment; and it seemed that the best 
treatment, given the severity of his symptoms, was to help 
him maintain his rather marginal level of existence in the 
community.  The hope was to preclude or at least cut down on 
his need for psychiatric hospitalizations.

Following the VA psychiatric examination, the relevant Axis I 
diagnoses were PTSD, chronic, severe (principal diagnosis); 
major depression, recurrent, moderate (secondary to PTSD); 
and alcohol abuse in sustained remission.  The examiner 
assigned a GAF of 44.  The examiner stated that the veteran 
could perform simple household chores but would not be able 
to use public transportation reliably or consistently, due to 
his PTSD symptoms.  His current level of personal and social 
adjustment was markedly impaired, and it was noted that he 
was quite socially isolated.  He was fearful and severely 
anxious in social situations, due to PTSD.  He had little in 
the way of a social support system and could not maintain 
adequate social relationships.  He noted that at best the 
veteran's prognosis was guarded.

In April 2003, the RO determined that the injuries incurred 
in the automobile accident of July 2, 1965, were not incurred 
in the line of duty.

III.  Analysis  

A..  Service Connection

The veteran seeks entitlement to service connection for left 
shoulder disability and for back disability.  He maintains 
that they are primarily the result of a motor vehicle 
accident in service and that, therefore, service connection 
is warranted.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as arthritis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.
i.  The Left Shoulder

A review of the evidence discloses that the veterans left 
shoulder disability, manifested primarily by recurrent 
subluxation, was first clinically manifest in the mid-1980's, 
many years after his separation from service.  Although he 
now maintains that such disability was the result of a motor 
vehicle accident in service, medical records completed at the 
time of the initial findings show that he sustained such 
disability in 1985, during a fall from a seizure.  Tri-County 
Counseling Associates has stated that such disability is the 
result of incidents in service; however, such a conclusion is 
not supported by a review of the veteran's claims folder.  
Moreover, that opinion concerns orthopedic disability; and as 
such is outside the parameters of their expertise.  Rather, 
it is based on the history reported by the veteran; and as 
such, cannot serve as competent medical evidence of a nexus 
between the veteran's current left shoulder disability and 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(A bare transcription of a lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.)  The only 
other reports to the contrary come from personnel who have 
submitted statements on the veteran's behalf.  As laypersons, 
however, they are not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, without more, their opinions 
cannot be considered competent evidence to support a grant of 
service connection.  

Finally, the Board notes that service connection may not be 
granted for disabilities which are found to be the result of 
the veteran's own willful misconduct.  38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. § 3.301 (2002).  In this case, a 
recent administrative decision by the RO concluded that the 
motor vehicle accident which had allegedly caused the 
veteran's left shoulder disability had not been incurred in 
the line of duty.  Rather, the RO concluded that the accident 
had been the result of the veteran's own willful misconduct.  
Therefore, it could not serve as a predicate for service 
connection.  38 U.S.C.A. §§  1110, 1131.  

Absent competent evidence of left shoulder disability in 
service or of a nexus between the veteran's current left 
shoulder disability and service, the veteran cannot meet the 
requirements for service connection.  Accordingly, service 
connection for left shoulder disability is denied.

ii.  The Back

At the time of the veteran's entry in service he reportedly 
had kyphosis of the spine.  Further investigation, however, 
revealed no such diagnosis; and the medical evidence since 
that time is completely negative for kyphosis of the spine.  
Thus, at the time of his entry in service, the veteran's back 
was presumed to have been in sound condition.  During 
service, he experienced one episode of back strain; however, 
there was no evidence of continuing symptomatology; and 
indeed, at the time of his separation from service, his spine 
was reportedly normal.  

As with the veteran's left shoulder disability, the low back 
disability, including degenerative arthritis and degenerative 
disc disease, was first clinically reported in the 1980's, 
many years after service.  In 1989, Tri-County Counseling 
Associates reported a connection between the veteran's 
current low back disability and events in service, including 
his motor vehicle accident.  A statement from Samaritan 
Family Health Center, dated in December 1997, tended to 
support that theory of the case.  Again, however, both 
statements were conclusory in nature and not supported by the 
historical record.  Rather, such statements were based on the 
veteran's report, which as noted above does not constitute 
competent evidence to support a grant of service connection.  
LeShore.  Moreover, the Board again notes that the statement 
from Tri-County Counseling Associates is outside the 
parameters of their expertise.  The only other reports to the 
contrary come from the veteran and from lay personnel who 
have submitted statements upon his behalf.  It must be 
emphasized, however, that neither he nor such personnel are 
qualified to render such an opinion.  Espiritu.  It should 
also be noted that the low back disability cannot be 
considered to have been the result of the motor vehicle 
accident in service, as that accident was found to be the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.301.  Accordingly, service connection 
for a low back disability, including degenerative arthritis, 
is denied.

B.  The Increased Rating, PTSD

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD and a rating in excess of 70 
percent prior to September 8, 1999.. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

The RO's February 1998 decision on appeal, which granted 
entitlement to service connection for PTSD (then evaluated as 
50 percent disabling), was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation."  When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

At the outset of the veteran's claim, PTSD  was rated in 
accordance with 38 C.F.R. § 4.132, DC 9411 (1996).  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was severely impaired.  
In such cases, the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community.  In such cases, 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment. 

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, DC's 9400-9440 (1997)).  
Inasmuch as the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see also VAOPGCPREC 3-00 (opinion 
of the VA General Counsel that the decision in Karnas is to 
be implemented by first determining whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
current versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991), can 
be no earlier than the effective date of that change, and 
that the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change

Under the new regulations, a 50 percent rating is warranted 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

A review of the evidence discloses that prior to September 8, 
1999, the veteran's PTSD was manifested primarily by 
anxiousness, nervousness, sleep difficulty, impaired 
concentration, and poor insight and judgment.  He was, 
nevertheless, oriented and generally pleasant and 
cooperative.  Overall he was described as neat and clean.  
The only assigned GAF during that period was 55, which was 
compatible with no more than moderate social and industrial 
impairment.  Certainly, there were no findings that the 
veteran's PTSD was productive of any more than considerable 
social and industrial impairment.  As such, there was no 
basis for a rating in excess of 50 percent under the old or 
new criteria.  Accordingly, an increased rating prior to 
September 1999 is not warranted.  

On September 8, 1999, the veteran underwent a VA psychiatric 
examination.  At that time, it was noted that he was unkempt 
and that his PTSD caused him to have problems with activities 
of daily living.  His affect was somewhat irritable and there 
was evidence of depression, anhedonia, hopelessness, apathy, 
low energy and motivation, and minimal appetite.  There was 
also evidence of sleep disturbance, ritualistic counting, and 
suicidal ideation.  He continued to be uncomfortable around 
others and continued to show impaired judgment and insight.  
The assigned GAF of 40 was compatible with very significant 
impairment, and indeed, subsequent treatment records and 
examinations continued to show such impairment.  Although the 
Axis I diagnosis included depression and PTSD, it should be 
noted that the veteran's major depression has been clinically 
associated with his PTSD and that service connection has been 
granted for that disorder.  Finally, the Board notes that 
since the September 8, 1999, the veteran has been 
hospitalized on a number of occasions, primarily PTSD.  He 
has been demonstrably unemployable as a result of that 
disorder.  Under the former criteria, such a scenario 
warrants a 100 percent schedular evaluation.  To that extent, 
the appeal is granted.  Such action essentially results in 
the assignment of staged ratings noted in Fenderson. 
In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected psychiatric disability.  Prior to 
September 8, 1999, however, the evidence does not show such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).  Rather, the record shows that 
prior to September 8, 1999, the manifestations of his 
psychiatric disability were those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 




ORDER

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for back disability is 
denied.

Entitlement to a rating in excess of 50 percent for PTSD 
prior to September 8, 1999, is denied.  

Entitlement to a 100 percent schedular rating for PTSD from 
September 8, 1999, is granted, subject to the law and 
regulations governing the award of monetary benefits.



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

